DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 14) in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of the elected claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because Applicant has not demonstrated the inventions have unity of invention. The restriction requirement in this National Stage Application under 35 U.S.C. 371 has been made because there is a lack of unity of invention due to the lack of a special technical feature defining a contribution over the prior art as demonstrated by Toyoda et al. (US 2017/0309916) (see pg. 4 of requirement for restriction/election office action on July 25, 2022). See MPEP 1893.03(d). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. (US 2017/0309916).
Regarding Claim 1, Toyoda et al. teaches a binder for a secondary battery electrode (Para. [0024]) wherein the binder contains a crosslinked polymer (Para. [0078]) and has a degree of swelling in aqueous medium (i.e. water swelling degree) at pH 8 of 6.5 and 6.2 (See Table 1, Examples 3 and 5).
Regarding Claim 4, Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Toyoda et al. further teaches the crosslinkable polymer includes a crosslinkable monomer unit (i.e. the crosslinked polymer has been crosslinked with a crosslinkable monomer (Para. [0078]). 
Regarding Claim 7, Toyoda et al. teaches all of the elements of the binder in claim 1 as explained above.
Toyoda et al. further teaches a negative electrode mixed material layer (i.e. a secondary battery electrode mixture layer composition) comprising graphite as negative active material, the binder and water  (Para. [0143-0144]). 
Regarding Claim 8, Toyoda et al. teaches all of the elements of the current invention in claim 7 as explained above.
Toyoda et al. further teaches a negative electrode mixed material layer (i.e. a secondary battery electrode mixture layer composition) comprising (i.e. a carbon bacterial) graphite as negative active material (Para. [0143])
Regarding Claim 9, Toyoda et al. teaches all of the elements of the secondary battery electrode mixture layer composition in claim 7 as explained above.
Toyoda et al. further teaches a lithium ion secondary battery formed of the negative electrode mixed material layer (i.e. a secondary battery comprising a mixture layer formed from the secondary battery electrode mixture layer composition)  (Para. [0147]) formed onto a current collector of copper foil (i.e. on a surface of a collector) (Para. [0146]).
Regarding Claim 10, Toyoda et al. teaches all of the elements of the secondary battery electrode mixture layer composition in claim 8 as explained above.
Toyoda et al. further teaches a lithium ion secondary battery formed of the negative electrode mixed material layer (i.e. a secondary battery comprising a mixture layer formed from the secondary battery electrode mixture layer composition) (Para. [0147]) formed onto a current collector of copper foil (i.e. on a surface of a collector) (Para. [0146]).
Regarding Claim 14, Toyoda et al. teaches all of the elements of the binder in claim 1 as explained above.
Toyoda et al. further teaches a lithium ion secondary battery formed of the negative electrode mixed material layer (i.e. a secondary battery comprising a mixture layer formed from the secondary battery electrode mixture layer composition) containing the binder (Para. [0147]) formed onto a current collector of copper foil (i.e. on a surface of a collector) (Para. [0146]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2017/0309916).
Regarding Claim 2, Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Toyoda et al. does not teach a water swelling degree at pH 4. 
However, Toyoda et al. teaches the range of the degree of swelling of the particulate polymer in specific pH environments may be controlled to produce a particulate polymer with excellent preservation stability and binding capacity while also suppressing excessive viscosity elevation (Para. [0012]). Thus, the teaching of a degree of swelling in an aqueous medium (i.e. water swelling degree) is a recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the range of a degree of swelling (at any pH) is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 1, 3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2015018776A), cited in the Information Disclosure Statement (IDS) received August 8, 2020, in view of Toyoda et al. (US 2017/0309916). The English machine translation of Matsumoto et al. provided by Applicant is referenced below.
Regarding Claim 1, Matsumoto et al. teaches a binder for a secondary battery electrode (Para. [0009]) containing a crosslinkable polymer (Para. [0010]). 
Matsumoto et al. does not explicitly teach a water swelling degree at pH 8. 
However, Toyoda et al. teaches a binder for a secondary battery wherein the binder contains a crosslinked polymer (Para. [0078]) and has a degree of swelling in aqueous medium (i.e. water swelling degree) at pH 8 of 6.5 and 6.2 (See Table 1, Examples 3 and 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto et al. to incorporate the teaching of water swelling degree of Toyoda et al. as it would provide a binder with excellent preservation stability and binding capacity and suppression of excessive viscosity elevation providing excellent applicability onto a substrate (Para. [0013]). 
Regarding Claim 3, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Matsumoto et al. further teaches the crosslinked polymer is has a structural unit derived from an ethylenically unmatured carboxylic acid monomer in an amount of 50% by mass ore more (Para. [0014-0015]).
Regarding Claim 5, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.	
Matsumoto et al. further teaches the crosslinked polymer has a neutralization ratio of 70 to 100% (i.e. being neutralized to a degree of neutralization of 70 mol% to 100 mol%)  (Para. [0038]) and has an average particle diameter of 10 nm to 1 micrometer (i.e. 0.01 micrometers to 1 micrometer) contained in an aqueous dispersion (i.e. has particle diameter measured in an aqueous medium overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7-10, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the binder in claim 1 as explained above.
Matsumoto et al. further teaches an aqueous electrode composition for a  secondary battery comprising the aqueous electrode binder, an electrode active material, and water (Para. [0048]) wherein the negative electrode active material comprises a carbon material (Para. [0055]) coated on a current collector (i.e. a secondary battery electrode mixture layer on a surface of the collector (Para. [0003]).
Regarding Claim 11, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.	
Matsumoto et al. further teaches the crosslinked polymer has a neutralization ratio of 70 to 100% (i.e. being neutralized to a degree of neutralization of 70 mol% to 100 mol%)  (Para. [0038]) and has an average particle diameter of 10 nm to 1 micrometer (i.e. 0.01 micrometers to 1 micrometer) contained in an aqueous dispersion (i.e. has particle diameter measured in an aqueous medium overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	Matsumoto et al. as modified by Toyoda et al. does not explicitly teach a water swelling degree at pH 4.
However, Toyoda et al. teaches the range of the degree of swelling of the particulate polymer in specific pH environments may be controlled to produce a particulate polymer with excellent preservation stability and binding capacity while also suppressing excessive viscosity elevation (Para. [0012-0013]). Thus, the teaching of a degree of swelling in an aqueous medium (i.e. water swelling degree) is a recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the range of a degree of swelling (at any pH) is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2015018776A) in view of Toyoda et al. (US 2017/0309916) as applied to claims 1 and 10 above, and further in view of Masuoka et al. (WO2014171415A).  The English machine translation of Masuoka et al. is attached and is referenced below.
Regarding Claim 6, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Matsumoto et al. further teaches the crosslinked polymer has a neutralization ratio of 70 to 100% (i.e. being neutralized to a degree of neutralization of 70 mol% to 100 mol%)  (Para. [0038]).
Matsumoto et al. does not explicitly teach a particle size distribution of 1.5 or less. 
However, Masuoka et al. teaches a water-soluble resin binder comprising a crosslinked polymer (lines 265-266) having a structural unit derived from ethylenically unsaturated carboxylic acid monomer (such as methacrylic acid) (lines 434-439) wherein the water-soluble resin binder forms a base layer of an electrode for an electricity storage device (lines 92-106) which is a secondary battery (line 978) (i.e. a crosslinked binder for a secondary battery electrode), wherein a particle size distribution of the polymer becomes narrow and thus, when used as a binder for a secondary battery electrode, the electrolyte solution resistance can be improved (lines 492-500). Thus, the teaching of a particle size distribution of a crosslinked polymer is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the range of a particle size distribution is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 12, Matsumoto et al. as modified by Toyoda et al. teaches all of the elements of the binder in claim 10 as explained above.
Matsumoto et al. further teaches the crosslinked polymer has a neutralization ratio of 70 to 100% (i.e. being neutralized to a degree of neutralization of 70 mol% to 100 mol%)  (Para. [0038]).
Matsumoto et al. does not explicitly teach a particle size distribution of 1.5 or less. 
However, Masuoka et al. teaches a water-soluble resin binder comprising a crosslinked polymer (lines 265-266) having a structural unit derived from ethylenically unsaturated carboxylic acid monomer (such as methacrylic acid) (lines 434-439) wherein the water-soluble resin binder forms a base layer of an electrode for an electricity storage device (lines 92-106) which is a secondary battery (line 978) (i.e. a crosslinked binder for a secondary battery electrode), wherein a particle size distribution of the polymer becomes narrow and thus, when used as a binder for a secondary battery electrode, the electrolyte solution resistance can be improved (lines 492-500). Thus, the teaching of a particle size distribution of a crosslinked polymer is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the range of a particle size distribution is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729